United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-827
Issued: October 1, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On February 24, 2014 appellant filed an application for review of a January 10, 2014
decision of the Office of Workers’ Compensation Programs (OWCP), claim number xxxxxx637,
which affirmed a June 13, 2013 decision denying his occupational disease claim.1 The appeal
was docketed as number 14-827.
In the January 10, 2014 decision, an OWCP hearing representative noted that appellant
had a prior occupational disease claim for his lower extremities as a result of repetitive walking
in claim number xxxxxx911.2 OWCP accepted that claim for aggravation of right foot tarsal
tunnel syndrome. In denying appellant’s claim for compensation under claim number
xxxxxx637, the claim presently before the Board, the hearing representative noted reviewing
evidence from claim number xxxxxx911, including several medical reports in claim number
xxxxxx911.3 He determined that appellant “has not identified additional work factors than were
1

On March 12, 2013 appellant, a letter carrier, filed an occupational disease claim alleging that extensive walking
on his mail route caused his right ankle condition. He did not stop work.
2
3

The complete record for claim number xxxxxx911 is not before the Board on the present appeal.

An April 13, 2012 report referenced by the hearing representative in claim number xxxxxx911 is not in the
record before the Board. Several other reports from claim number xxxxxx911, referenced in the hearing
representative’s decision, have been added to the record before the Board, claim number xxxxxx637.

established in his previously accepted claim for an aggravation of right tarsal tunnel syndrome,”
noting that he asserted in “both claims that he walks while delivering mail and realized that he
was experiencing foot numbness in approximately December 2007.” The hearing representative
further recommended that OWCP consider doubling claim numbers xxxxxx637 and xxxxxx911
in accordance with OWCP procedures.
The Board has duly considered the matter and notes that the case is not in posture for a
decision. The claim before the Board, claim number xxxxxx637, involves appellant’s claim for a
right ankle condition. In that claim OWCP denied appellant’s claim for an occupational disease
on the grounds that appellant did not establish that he sustained a new work-related occupational
condition. In the January 10, 2014 decision, the hearing representative noted reviewing evidence
and findings made in claim number xxxxxx911. His decision indicates that claim number
xxxxxx911 may have evidence germane to claim number xxxxxx637.
Pursuant to its procedures, OWCP has determined that cases should be combined where
correct adjudication depends on cross-referencing between files. In the instant appeal, it appears
that, for a full and fair adjudication, OWCP claims pertaining to appellant’s bilateral lower
extremity conditions should be combined pursuant to its procedures.4 This will allow OWCP to
consider all relevant claim files in developing appellant’s claim.
The case will be remanded to OWCP to combine claim numbers xxxxxx637 and
xxxxxx911. Following this and such other development as deemed necessary, it shall issue an
appropriate merit decision on appellant’s claim.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

IT IS HEREBY ORDERED THAT the January 10, 2014 decision be set aside and the
case remanded to the Office of Workers’ Compensation Programs for further proceedings
consistent with this order of the Board.
Issued: October 1, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

